Citation Nr: 1616632	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  13-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for bilateral sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to September 1968.

In June 2015, the Board denied an initial compensable rating for hearing loss.  The Veteran appealed this decision to the Veterans Claims Court.  In February 2016, the Court Clerk granted a Joint Motion for Remand (JMR) that vacated the Board's June 2015 decision and returned the case to the Board.  

The issue of entitlement to service connection for an ear disorder other than hearing loss or tinnitus has been raised by the record in a September 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the JMR, a remand is needed in order to consider whether the Veteran's complaints of pain in his ears, especially in cold weather or when swimming, and difficulties with his balance are related to his service-connected hearing loss disability or are due to some other ear disorder.  This etiological relationship must be ascertained before it can be determined whether the case should be referred for an extraschedular evaluation that would take these additional complaints into consideration.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide the names and addresses of all health-care providers (both VA and non-VA) from whom he has sought treatment for his hearing loss and any related complaints (such as ear pain and balance difficulties).  The RO must then request all identified records, pursuant to the provisions of 38 C.F.R. § 3.159 (2015).

2.  Schedule the Veteran for an examination to assess whether his ear pain and balance problems are related to hearing loss.  After reviewing the entire record, to include any additional evidence received in conjunction with this remand, the examiner must render an opinion as to the following:

* whether it is at least as likely as not that the Veteran's additional symptomatology, to include ear pain and balance difficulties are etiologically related to his service-connected bilateral hearing loss disability.  

If these symptoms are not related to the bilateral hearing loss disability, the examiner must provide a diagnosis for these complaints.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it. 

The reviewer must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3.  The Veteran must be advised of the importance of reporting to the scheduled examination and of the possible adverse consequences, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2015).  A copy of the notification letter sent to him advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report to the examination, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  If the additional symptoms of ear pain and balance difficulties are etiologically related to the service-connected bilateral hearing loss disability, the RO must determine whether the case should be referred to the Director, Compensation Service, for extraschedular evaluation (since these symptoms are not currently contemplated by the Rating Schedule).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

